Citation Nr: 1038515	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for a disability manifested 
by leg cramps.

6.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to 
September 1973.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Specifically, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Veterans Claims Court held that in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Such is the case with respect to each of the Veteran's claims for 
service connection.

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Certain chronic conditions (including arthritis and organic 
diseases of the nervous system, such as sensorineural hearing 
loss) will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Therefore, service connection is established either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements.  See also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service on active duty shall be presumed to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).


The Low Back Disability Claim

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, private treatment records from 
B.A., D.C., include a November 2002 examination report providing 
diagnoses of lumbosacral neuralgia and neuralgia syndrome of the 
lower limbs, lumbar syndrome, lumbalgia, lumbar neuralgia; so 
there is competent medical evidence of this claimed disability.  
This in turn means the determinative issue is whether he has a 
current low back disability that is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship, on his Veteran's 
Application for Compensation and/or Pension (VA Form 21-526) that 
was received in December 2005, the Veteran related his claimed 
low back disability to treatment documented in his service 
treatment records (STRs).  The Veteran's STRs show that in April 
1971, the Veteran received treatment for low back symptoms.  So 
there is also competent medical evidence establishing he 
experienced relevant symptoms in service.  However, there is no 
competent medical evidence of record addressing the asserted 
relationship between the Veteran's in-service incurrence of low 
back symptoms and any current low back disability.  Consequently, 
the Board finds that a remand is required to cure this 
evidentiary deficiency.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).


Bilateral Eye Disability Claim

As previously explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is there 
must be competent evidence of the existence of the currently 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, private treatment 
records from Dr. M. include an eye examination report indicating 
the Veteran has bilateral visual impairment and suspect glaucoma.  
So there is competent medical evidence indicating he has a 
current bilateral eye disability.

On his Veteran's Application for Compensation and/or Pension (VA 
Form 21-526) that was received in December 2005, the Veteran also 
related his claimed bilateral eye disability to treatment 
documented in his STRs.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's June 1969 pre-induction exam report indicates he 
had 20/40 and 20/50 distant vision, right and left respectively, 
which was subsequently modified to 20/25, bilaterally, at the 
time of enlistment examination in September 1969.  The Veteran's 
STRs also show he received treatment in relation to eye symptoms 
-particularly, sensitivity to light in February 1973, and that he 
was given a prescription for corrective lenses.  His May 1973 
discharge examination also indicates the Veteran wore glasses for 
correction of visual acuity, and that his distant vision was now 
20/50 and 20/100, right and left respectively.  Consequently, as 
there is a current diagnosis of eye disability and some 
indication of eye problems during service, the Board finds that 
the Veteran should also be afforded an appropriate examination to 
determine whether any current eye disability is related to the 
Veteran's active service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), 
(d).


Bilateral Hearing Loss Claim

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, private treatment records from 
Dr. R.L.R. include a January 2007 audiological examination report 
indicating the Veteran has mild right ear and moderate left ear 
sensorineural hearing loss.  So there is competent medical 
evidence indicating he has bilateral hearing loss.

On his Veteran's Application for Compensation and/or Pension (VA 
Form 21-526) that was received in December 2005, the Veteran 
indicated his claimed bilateral hearing loss is documented in his 
STRs -specifically pointing to his discharge exam.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In this regard, while the RO has taken the position that a 
hearing loss disability was noted at the time of the Veteran's 
entry into active service, the Board does not agree.  The Board's 
review of the pre-induction examination results from April or 
June 1969 reflects that initial audiometric findings that 
demonstrated such disability were later corrected by a September 
1969 examination that did not establish such disability, 
apparently following the irrigation of the Veteran's ears, which 
were subsequently noted at the time of separation to be 
occasionally prone to the excessive accumulation of cerumen.  
Although the Board finds the reference to the term "Maico" to 
be unclear, the Board will give the Veteran the benefit of the 
doubt at this point, and conclude that upon entry into service, a 
hearing loss disability was not noted, and his hearing thresholds 
were as more accurately reflected in September 1969, i.e., 0 
decibels at 500, 1000, and 2000 Hertz, bilaterally, and 5 and 0 
decibels at 4000 Hertz, in the right and left ear, respectively.  
The Veteran's June 1969 pre-induction exam report indicates the 
Veteran entered service with a bilateral hearing loss disability.  
Therefore, the presumption of soundness was not rebutted with 
respect to the Veteran's hearing at the time of his entry into 
active service.  

Moreover, the Veteran's STRs show that in September 1970, he was 
treated for ear symptoms related to excessive cerumen, and his 
discharge examination report indicates his pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
20
LEFT
10
5
5
15
10

Therefore, according to these results, the Veteran demonstrated a 
worsening in his hearing, albeit without yet satisfying the 
criteria for actual hearing disability pursuant to VA standards.  
Therefore, the Board finds that the Veteran should also be 
afforded an examination to determine whether his current hearing 
loss is related to active service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 
3.159(c), (d).


The Flat Feet Claim

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Here, there is no competent medical evidence indicating the 
Veteran currently has flat feet.  However, the Veteran, as a 
layman, is competent to provide evidence of his observable 
symptoms -including having "flat feet" and associated symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection.").  So there is competent evidence indicating the 
Veteran at least has symptoms relevant to his claim of having 
flat feet.

Concerning the relationship of this claimed condition and his 
military service, again, the Veteran indicated on his Veteran's 
Application for Compensation and/or Pension (VA Form 21-526) that 
was received in December 2005, that relevant treatment is 
documented in his service treatment records (STRs).  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The Veteran's May 1973 discharge examination indicates he had pes 
planus upon discharge.  So while this does not establish the 
Veteran currently has this claimed condition, it does tend to 
corroborate there were relevant symptoms in service -and, as 
mentioned, the Veteran's statements are competent evidence of his 
observable symptoms.  However, the Board notes that the discharge 
notation of pes planus is the only diagnosis of record.  
Consequently, the Board finds that this claim should be remanded 
for an examination and opinion regarding the nature and etiology 
of this claimed disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), 
(d).


The Claim for a Disability Manifested by Leg Cramps

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Here, there is no competent medical evidence indicating the 
Veteran currently has a condition manifested by leg cramps.  
However, the Veteran, as a layman, is competent to provide 
evidence of his observable symptoms -including having leg cramps.  
See again Layno v. Brown, 6 Vet. App. 465, 469 (1994.  So there 
is competent evidence indicating he at least has symptoms 
relevant to his claimed condition.

Concerning the relationship of this claimed condition and his 
military service, again, the Veteran indicated on his Veteran's 
Application for Compensation and/or Pension (VA Form 21-526) that 
was received in December 2005, that relevant treatment is 
documented in his service treatment records (STRs).  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The June 1969 pre-induction examination report indicates the 
Veteran reported a history of leg cramps prior to entering 
service.  According to 38 C.F.R. § 3.304(b)(1), a history alone 
does not constitute a notation for purposes of rebutting the 
presumption of soundness.  

In addition, the Veteran's May 1973 discharge examination 
indicates the Veteran reported a history of leg cramps and the 
examiner noted he experienced cramps in his legs with exercise.  
So while this does not establish the Veteran currently has this 
claimed condition, it does tend to corroborate there were 
relevant symptoms in service -and, as mentioned, the Veteran is 
competent to provide evidence of his observable symptoms.  Thus, 
a remand for an examination and opinion regarding the nature and 
etiology of this claimed disability is also required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).


The Right Shoulder Disability Claim

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Here, private treatment records from Dr. M.C. include an October 
2006 treatment note indicating the Veteran's x-rays of his right 
shoulder show arthritis and magnetic resonance imaging (MRI) 
showed a subscap tear, long head biceps tendon tear and a 
supraspinatus tendon tear.  Private treatment records from Dr. 
R.A. show the Veteran had surgery later that same month and 
provides postoperative diagnoses of right shoulder rotator cuff 
tear, impingement syndrome, long head biceps tendon tear, and 
subscapularis muscle and tendon repair.  So there is competent 
medical evidence of this claimed disability.  This in turn means 
the determinative issue is whether he has a current right 
shoulder disability that is somehow attributable to his military 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship, the Veteran relates this 
condition to in-service symptoms experienced in October1972.  The 
Veteran, as a layman, is generally incapable of opining on 
matters requiring medical knowledge -such as relating his current 
right shoulder condition to those asserted in-service right 
shoulder symptoms.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.

The Veteran's STRs show that in October 1972, he received 
treatment for right shoulder symptoms.  So there is competent 
medical evidence establishing he experienced relevant symptoms in 
service.  However, there is no competent medical opinion evidence 
of record addressing the asserted relationship between the 
Veteran's in-service incurrence of right shoulder symptoms and 
his current right shoulder disability.  Consequently, a remand is 
required to cure this evidentiary deficiency.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006);38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an 
appropriate examination(s) to determine the 
nature and etiology of the Veteran's claimed 
disorders.  Any necessary studies should be 
conducted and any diagnoses should be noted.  
All opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder must be reviewed 
in conjunction with the examination(s).

With respect to the Veteran's claimed low 
back disability, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or more probable) 
that any currently diagnosed low back 
disability is related to the Veteran's 
military service -particularly his in-service 
low back symptoms.

With respect to the Veteran's claimed 
bilateral eye disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probable) that any current eye disability is 
related to the Veteran's military service.  

With respect to the Veteran's claimed 
bilateral hearing loss, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probable) the Veteran's bilateral hearing 
loss is related to his military service.  

With respect to the Veteran's claimed flat 
feet, should the examiner diagnose flat feet 
(i.e., pes planus), the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probable) that it is related to the Veteran's 
military service -particularly addressing his 
pes planus noted upon discharge.

With respect to the Veteran's claimed 
disability manifested by leg cramps, should 
the examiner diagnose a relevant disability, 
the examiner should provide an opinion as to 
whether any currently diagnosed disorder is 
at least as likely as not related to the 
Veteran's military service -particularly to 
exercise.

With respect to the Veteran's claimed right 
shoulder disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probable) that any currently diagnosed right 
shoulder disability is related to the 
Veteran's military service -particularly his 
in-service right shoulder symptoms.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

Advise the Veteran that failure to report for 
his scheduled VA examination(s), without good 
cause, may have adverse consequences on his 
claim(s).

3.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.

4.  Upon completion of the above, 
readjudicate the Veteran's claims in light of 
all additional evidence obtained.  If any 
benefit sought on appeal remains denied, send 
the Veteran and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it 
prior to returning the case to the Board for 
appellate consideration of any remaining 
claim(s).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

